Case 9:20-cv-80073-KAM Document 1 Entered on FLSD Docket 01/21/2020 Page 1 of 13



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

  SANDUSKY WELLNESS CENTER, LLC,                 )
  an Ohio limited liability company,             )
  individually and as the representative of a    )
  class of similarly-situated persons,           )
                                                 )
                        Plaintiff,               )     Civil Action No:
                                                 )
                 v.                              )     CLASS ACTION
                                                 )
  EMEDPRACTICE LLC, a Florida limited            )
  liability company,                             )
                                                 )
                        Defendant.               )

                                 CLASS ACTION COMPLAINT

         Plaintiff, SANDUSKY WELLNESS CENTER, LLC (“Plaintiff”), brings this action on

  behalf of itself and all others similarly situated, through its attorneys, and except as to those

  allegations pertaining to Plaintiff or its attorneys, which allegations are based upon personal

  knowledge, alleges the following upon information and belief against Defendant,

  EMEDPRACTICE, LLC (“Defendant”):

                                     PRELIMINARY STATEMENT

         1.      This case challenges Defendant’s practice of sending unsolicited facsimiles.

         2.      The federal Telephone Consumer Protection Act of 1991, as amended by the Junk

  Fax Prevention Act of 2005 (“JFPA”), 47 USC § 227 (hereafter “TCPA” or the “Act”), and the

  regulations promulgated under the Act, prohibit a person or entity from faxing or having an agent

  fax advertisements without the recipient’s prior express invitation or permission. The TCPA

  provides a private right of action and provides statutory damages of $500 per violation. On or

  about June 19, 2019, Defendant sent Plaintiff an unsolicited fax advertisement in violation of the

  TCPA (“the Fax”), a true and correct copy of which is attached hereto as Exhibit A, and made a
Case 9:20-cv-80073-KAM Document 1 Entered on FLSD Docket 01/21/2020 Page 2 of 13



  part hereof. Upon information and belief, Defendant has sent the Fax and other facsimile

  transmissions of unsolicited advertisements to Plaintiff and the Class in violation of the TCPA.

  The Fax describes the commercial availability or quality of Defendant’s property, goods or

  services, namely, Defendant’s All-In-One Complete Integrated Medical Software system. (See

  Exhibit A). Plaintiff alleges on information and belief that Defendant has sent, and continues to

  send, unsolicited advertisements via facsimile transmission in violation of the TCPA, including

  but not limited to the advertisement sent to Plaintiff.

         3.      Unsolicited faxes damage their recipients. A junk fax recipient loses the use of its

  fax machine, paper, and ink toner. An unsolicited fax wastes the recipient’s valuable time that

  would have been spent on something else. A junk fax intrudes into the recipient’s seclusion and

  violates the recipient’s right to privacy. Unsolicited faxes occupy fax lines, prevent fax machines

  from receiving authorized faxes, prevent their use for authorized outgoing faxes, cause undue

  wear and tear on the recipients’ fax machines, and require additional labor to attempt to discern

  the source and purpose of the unsolicited message.

         4.       On behalf of itself and all others similarly situated, Plaintiff brings this case as a

  class action asserting claims against Defendant under the TCPA. Plaintiff seeks to certify a class

  which were sent the Fax and other unsolicited fax advertisements that were sent without prior

  express invitation or permission and without compliant opt-out language (to the extent the

  affirmative defense of established business relationship is alleged). Plaintiff seeks statutory

  damages for each violation of the TCPA and injunctive relief.

         5.      Plaintiff is informed and believes, and upon such information and belief avers,

  that this action is based upon a common nucleus of operative facts because the facsimile

  transmissions at issue were and are being done in the same or similar manner. This action is

  based on the same legal theory, namely liability under the TCPA. This action seeks relief

                                                    2
Case 9:20-cv-80073-KAM Document 1 Entered on FLSD Docket 01/21/2020 Page 3 of 13



  expressly authorized by the TCPA: (i) injunctive relief enjoining Defendant, their employees,

  agents, representatives, contractors, affiliates, and all persons and entities acting in concert with

  them, from sending unsolicited advertisements in violation of the TCPA; and (ii) an award of

  statutory damages in the minimum amount of $500 for each violation of the TCPA, and to have

  such damages trebled, as provided by § 227(b)(3) of the Act in the event willfulness in violating

  the TCPA is shown..

                                   JURISDICTION AND VENUE

           6.    This Court has subject matter jurisdiction under 28 U.S.C. § 1331 and 47 U.S.C.

  § 227.

           7.    This court has personal jurisdiction over Defendant because Defendant transacts

  business within this judicial district, has made contacts within this judicial district, and/or has

  committed tortious acts within this judicial district.

                                               PARTIES

           8.    Plaintiff, SANDUSKY WELLNESS ENTER, LLC, is an Ohio limited liability

  company.

           9.    Defendant, EMEDPRACTICE LLC, is a Florida limited liability company with

  its principal place of business in Delray Beach, Florida.

                                                 FACTS

           10.   On or about June 19, 2019, Defendant sent an unsolicited facsimile to Plaintiff

  using a telephone facsimile machine, computer, or other device. See Exhibit A. Plaintiff

  received the Fax on a traditional stand-alone fax machine.

           11.   The Fax states, in part, as follows:

          “Hello there! My name is Fiona and I am with eMedicalPractice. We are an integrated
  Practice Management/HER/Billing Solutions company located in Delray Beach, FL and have
  been in the industry for 10 years now. I realize the hardships of learning a new software, the

                                                    3
Case 9:20-cv-80073-KAM Document 1 Entered on FLSD Docket 01/21/2020 Page 4 of 13



  transition period as well as the learning curve that comes with making a huge change especially
  one involving training, data migration and worst of all the time needed. I would hope you take a
  look at our flyer as well as the website and flyer attached to the email and let us know if we can
  do a DEMO that will take no more than 30 minutes of your time. I encourage you to take the
  time to ask as many questions as possible and feel free to let me know if we can help in any way.
  Whether you do move into another system or stay with the one you have, at least you can see
  what we have to offer to make sure that you are getting everything you need from your current
  software.”

             The second and third pages of the Fax further describes Defendant’s Integrated Medical

  Software and provides a comparison of the three plans they offer (Silver, Gold, Platinum).

         12.       The Fax advertises the commercial availability and quality of Defendant’s EHR,

  Billing and Practice Management Solution system.

         13.       Defendant created or made Exhibit A, or directed a third party to do so, and

  Exhibit A was sent by or on behalf of Defendant with Defendant’s full knowledge and

  authorization.

         14.       Defendant receives some or all of the revenues from the sale of the services

  advertised on Exhibit A, and Defendant profits and benefits from the sale of said services

  advertised on Exhibit A.

         15.       Plaintiff did not give Defendant “prior express invitation or permission” to send

  the fax.

          16.      On information and belief, Defendant faxed the same and other unsolicited

  facsimiles advertisements without the required opt-out language to Plaintiff and at least 40 other

  recipients or sent the same and other advertisements by fax with the required opt-out language

  but without first receiving the recipients’ express invitation or permission and without having an

  established business relationship as defined by the TCPA and its regulations.




                                                   4
Case 9:20-cv-80073-KAM Document 1 Entered on FLSD Docket 01/21/2020 Page 5 of 13



         17.     There is no reasonable means for Plaintiff (or any other class member) to avoid

  receiving unauthorized fax advertisements. Fax machines are left on and ready to receive the

  urgent communications their owners desire to receive.

         18.     Defendant’s facsimile attached as Exhibit A does not display a proper opt-out

  notice as required by 47 C.F.R. § 227(b)(1)(C) and 47 C.F.R. § 64.1200(a)(4).

                                 CLASS ACTION ALLEGATIONS

         19.     In accordance with Fed. R. Civ. P. 23(b)(3), Plaintiff brings this class action

  pursuant to the TCPA, on behalf of the following class of persons:

                 All persons who (1) on or after four years prior to the filing of this
                 action, (2) were sent telephone facsimile messages of material
                 advertising the commercial availability or quality of any property,
                 goods, or services by or on behalf of Defendant, (3) from whom
                 Defendant did not obtain “prior express invitation or permission”
                 to send fax advertisements, or (4) with whom Defendant did not
                 have an established business relationship, and (5) where the fax
                 advertisements did not include an opt-out notice compliant with 47
                 C.F.R. § 64.1200(a)(4)(iii).

  Excluded from the Class are Defendant, its employees, agents and members of the Judiciary.

  Plaintiff seeks to certify a class which includes, but is not limited to, the fax advertisement sent

  to Plaintiff. Plaintiff reserves the right to amend the class definition upon completion of class

  certification discovery.

         20.     Class Size (Fed. R. Civ. P. 23(a)(1)): Plaintiff is informed and believes, and upon

  such information and belief avers, that the number of persons and entities of the Plaintiff Class is

  numerous and joinder of all members is impracticable. Plaintiff is informed and believes, and

  upon such information and belief avers, that the number of class members is at least forty.

         21.     Commonality (Fed. R. Civ. P. 23(a)(2)): Common questions of law and fact

  apply to the claims of all class members. Common material questions of fact and law include, but

  are not limited to, the following:

                                                   5
Case 9:20-cv-80073-KAM Document 1 Entered on FLSD Docket 01/21/2020 Page 6 of 13



                   (a)    Whether the Fax and other faxes sent during the class period constitute

         advertisements under the TCPA and its implementing regulations;

                   (b)    Whether Defendant meets the definition of “sender” for direct TCPA

         liability, meaning a “person or entity on whose behalf a facsimile unsolicited

         advertisement is sent or whose goods or services are advertised or promoted in the

         unsolicited advertisement,” 47 C.F.R. § 64.1200(f)(10);

                   (c)    Whether Defendant had prior express invitation or permission to send

         Plaintiff and the class fax advertisements;

                   (d)    Whether the Fax(es) contain an “opt-out notice” that complies with the

         requirements of § (b)(1)(C)(iii) of the Act, and the regulations promulgated thereunder,

         and the effect of the failure to comply with such requirements;

                   (e)    Whether Defendant should be enjoined from faxing advertisements in the

         future;

                   (f)    Whether Plaintiff and the other members of the class are entitled to

         statutory damages; and

                   (g)    Whether the Court should award treble damages.

         22.       Typicality (Fed. R. Civ. P. 23 (a) (3)): Plaintiff's claims are typical of the claims

  of all class members. Plaintiff received the same or similar faxes as the faxes sent by or on behalf

  of Defendant advertising the commercial availability or quality of Defendant’s property, goods,

  or services during the Class Period. Plaintiff is making the same claims and seeking the same

  relief for itself and all class members based upon the same federal statute. Defendant has acted

  in the same or in a similar manner with respect to Plaintiff and all the class members by sending

  Plaintiff and each member of the class the same or similar faxes or faxes which did not contain

  the proper opt-out language or were sent without prior express invitation or permission.

                                                     6
Case 9:20-cv-80073-KAM Document 1 Entered on FLSD Docket 01/21/2020 Page 7 of 13



         23.     Fair and Adequate Representation (Fed. R. Civ. P. 23 (a) (4)): Plaintiff will fairly

  and adequately represent and protect the interests of the class. It is interested in this matter, has

  no conflicts, and has retained experienced class counsel to represent the class.

         24.     Predominance and Superiority (Fed. R. Civ. P. 23 (b) (3)): Common questions of

  law and fact predominate over any questions affecting only individual members, and a class

  action is superior to other methods for the fair and efficient adjudication of the controversy

  because:

                 (a)     Proof of the claims of Plaintiff will also prove the claims of the class

         without the need for separate or individualized proceedings;

                 (b)     Evidence regarding defenses or any exceptions to liability that Defendant

         may assert and attempt to prove will come from Defendant’s records and will not require

         individualized or separate inquiries or proceedings;

                 (c)     Defendant has acted and is continuing to act pursuant to common policies

         or practices in the same or similar manner with respect to all class members;

                 (d)     The amount likely to be recovered by individual class members does not

         support individual litigation. A class action will permit a large number of relatively small

         claims involving virtually identical facts and legal issues to be resolved efficiently in one

         proceeding based upon common proofs; and

                 (e)     This case is inherently manageable as a class action in that:

                         (i)     Defendant identified persons to receive the fax transmissions and it

                 is believed that Defendant’s and/or Defendant’s agents’ computers and business

                 records will enable Plaintiff to readily identify class members and establish

                 liability and damages;




                                                     7
Case 9:20-cv-80073-KAM Document 1 Entered on FLSD Docket 01/21/2020 Page 8 of 13



                         (ii)    Liability and damages can be established for Plaintiff and the class

                 with the same common proofs;

                         (iii)   Statutory damages are provided for in the statute and are the same

                 for all class members and can be calculated in the same or a similar manner;

                         (iv)    A class action will result in an orderly and expeditious

                 administration of claims and it will foster economics of time, effort and expense;

                         (v)     A class action will contribute to uniformity of decisions

                 concerning Defendant’s practices; and

                         (vi)    As a practical matter, the claims of the class are likely to go

                 unaddressed absent class certification.

                Claim for Relief for Violation of the TCPA, 47 U.S.C. § 227 et seq.

         25.     The TCPA makes it unlawful for any person to “use any telephone facsimile

  machine, computer or other device to send, to a telephone facsimile machine, an unsolicited

  advertisement . . . .” 47 U.S.C. § 227(b)(1)(C).

         26.     The TCPA defines “unsolicited advertisement” as “any material advertising the

  commercial availability or quality of any property, goods, or services which is transmitted to any

  person without that person's prior express invitation or permission, in writing or otherwise.”

  47 U.S.C. § 227 (a) (5).

         27.     Opt-Out Notice Requirements. The TCPA strengthened the prohibitions against

  the sending of unsolicited advertisements by requiring, in § (b)(1)(C)(iii) of the Act, that senders

  of faxed advertisements place a clear and conspicuous notice on the first page of the transmission

  that contains the following among other things (hereinafter collectively the “Opt-Out Notice

  Requirements”):




                                                     8
Case 9:20-cv-80073-KAM Document 1 Entered on FLSD Docket 01/21/2020 Page 9 of 13



                (1)     A statement that the recipient is legally entitled to opt-out of receiving

         future faxed advertisements – knowing that he or she has the legal right to request an opt-

         out gives impetus for recipients to make such a request, if desired;

                (2)     A statement that the sender must honor a recipient’s opt-out request within

         30 days and the sender’s failure to do so is unlawful – thereby encouraging recipients to

         opt-out, if they did not want future faxes, by advising them that their opt-out requests will

         have legal “teeth”;

                (3)     A statement advising the recipient that he or she may opt-out with respect

         to all of his or her facsimile telephone numbers and not just the ones that receive a faxed

         advertisement from the sender – thereby instructing a recipient on how to make a valid

         opt-out request for all of his or her fax machines;

                (4)     The opt-out language must be conspicuous.

         The requirement of (1) above is incorporated from § (b)(D)(ii) of the Act. The

  requirement of (2) above is incorporated from § (b)(D)(ii) of the Act and the rules and

  regulations of the Federal Communications Commission (the “FCC”) in ¶ 31 of its 2006 Report

  and Order, 21 F.C.C.R. 3787, 2006 WL 901720, which rules and regulations took effect on

  August 1, 2006). The requirements of (3) above are contained in § (b)(2)(E) of the Act and

  incorporated into the Opt-Out Notice Requirements via § (b)(2)(D)(ii). Compliance with the Opt-

  Out Notice Requirements is neither difficult nor costly. The Opt-Out Notice Requirements are

  important consumer protections bestowed by Congress upon the owners of the telephone lines

  and fax machines giving them the right, and means, to stop unwanted faxed advertisements.

         28.    2006 FCC Report and Order. The TCPA, in § (b)(2) of the Act, directed the

  FCC to implement regulations regarding the TCPA, including the TCPA’s Opt-Out Notice




                                                   9
Case 9:20-cv-80073-KAM Document 1 Entered on FLSD Docket 01/21/2020 Page 10 of 13



  Requirements and the FCC did so in its 2006 Report and Order, which in addition provides

  among other things:

                A.      The definition of, and the requirements for, an established business

         relationship for purposes of the first of the three prongs of an exemption to liability under

         § (b)(1)(C)(i) of the Act and provides that the lack of an “established business

         relationship” precludes the ability to invoke the exemption contained in § (b)(1)(C) of the

         Act (See 2006 Report and Order ¶¶ 8-12 and 17-20);

                B.      The required means by which a recipient’s facsimile telephone number

         must be obtained for purposes of the second of the three prongs of the exemption under §

         (b)(1)(C)(ii) of the Act and provides that the failure to comply with these requirements

         precludes the ability to invoke the exemption contained in § (b)(1)(C) of the Act (See

         2006 Report and Order ¶¶ 13-16);

                C.      The things that must be done in order to comply with the Opt-Out Notice

         Requirements for the purposes of the third of the three prongs of the exemption under §

         (b)(1)(C)(iii) of the Act and provides that the failure to comply with these requirements

         precludes the ability to invoke the exemption contained in § (b)(1)(C) of the Act (See

         2006 Report and Order ¶¶ 24-34);

                D.      The failure of a sender to comply with the Opt-Out Notice Requirements

         precludes the sender from claiming that a recipient gave “prior express invitation or

         permission” to receive the sender’s fax (See Report and Order ¶ 48).

         As a result thereof, a sender of a faxed advertisement who fails to comply with the Opt-

  Out Notice Requirements has, by definition, transmitted an unsolicited advertisement under the

  TCPA. This is because such a sender can neither claim that the recipients of the faxed




                                                  10
Case 9:20-cv-80073-KAM Document 1 Entered on FLSD Docket 01/21/2020 Page 11 of 13



  advertisement gave “prior express invitation or permission” to receive the fax nor can the sender

  claim the exemption from liability contained in § (b)(C)(1) of the Act.

         29.     The Fax. Defendant sent the Fax on or about June 19, 2019, via facsimile

  transmission from telephone facsimile machines, computers, or other devices to the telephone

  lines and facsimile machines of Plaintiff and members of the Plaintiff Class. The Fax constituted

  an advertisement under the Act and the regulations implementing the Act. Defendant failed to

  comply with the Opt-Out Requirements in connection with the Fax. The Fax was transmitted to

  persons or entities without their prior express invitation or permission and/or Defendant is

  precluded from asserting any prior express invitation or permission or that Defendant had an

  established business relationship with Plaintiff and other members of the class, because of the

  failure to comply with the Opt-Out Notice Requirements. By virtue thereof, Defendant violated

  the TCPA and the regulations promulgated thereunder by sending the Fax via facsimile

  transmission to Plaintiff and members of the Class. Plaintiff seeks to certify a class which

  includes this Fax and all others sent during the four years prior to the filing of this case through

  the present.

         30.     Defendant’s Other Violations. Plaintiff is informed and believes, and upon such

  information and belief avers, that during the period preceding four years of the filing of this

  Complaint and repeatedly thereafter, Defendant has sent via facsimile transmission from

  telephone facsimile machines, computers, or other devices to telephone facsimile machines of

  members of the Plaintiff Class other faxes that constitute advertisements under the TCPA and its

  implementing regulations that were transmitted to persons or entities without their prior express

  invitation or permission (and/or that Defendant is precluded from asserting any prior express

  invitation or permission or that Defendant had an established business relationship because of the

  failure to comply with the Opt-Out Notice Requirements in connection with such transmissions).

                                                  11
Case 9:20-cv-80073-KAM Document 1 Entered on FLSD Docket 01/21/2020 Page 12 of 13



  By virtue thereof, Defendant violated the TCPA and the regulations promulgated thereunder.

  Plaintiff is informed and believes, and upon such information and belief avers, that Defendant

  may be continuing to send unsolicited advertisements via facsimile transmission in violation of

  the TCPA and the regulations promulgated thereunder, and absent intervention by this Court,

  will do so in the future.

          31.     The TCPA provides a private right of action to bring this action on behalf of

  Plaintiff and the Plaintiff Class to redress Defendant’s violations of the Act, and provides for

  statutory damages. 47 U.S.C. § 227(b)(3). The Act also provides that injunctive relief is

  appropriate. Id.

          32.     The TCPA is a strict liability statute, so Defendant is liable to Plaintiff and the

  other class members even if its actions were only negligent.

          33.     Defendant knew or should have known that (a) Plaintiff and the other class

  members had not given prior express invitation or permission for Defendant or anybody else to

  send faxes advertising the commercial availability or quality of Defendant’s laboratory services;

  (b) Plaintiff and the other class members did not have an established business relationship;

  (c) Defendant transmitted advertisements; (d) the Fax did not contain the required Opt-Out

  Notice; and (e) Defendant’s transmission of advertisements that did not contain the required opt-

  out notice or were sent without prior express invitation or permission was unlawful.

          34.     Defendant’s actions caused damages to Plaintiff and the other class members.

  Receiving Defendant’s junk faxes caused Plaintiff and the other recipients to lose paper and

  toner consumed in the printing of Defendant’s faxes. Moreover, Defendant’s faxes used

  Plaintiff's and the other class members’ telephone lines and fax machine. Defendant’s faxes cost

  Plaintiff and the other class members time, as Plaintiff and the other class members and their

  employees wasted their time receiving, reviewing and routing Defendant’s unauthorized faxes.

                                                  12
Case 9:20-cv-80073-KAM Document 1 Entered on FLSD Docket 01/21/2020 Page 13 of 13



  That time otherwise would have been spent on Plaintiff's and the other class members’ business

  or personal activities. Defendant’s faxes intruded into Plaintiff’s and other class members’

  seclusion and violated their right to privacy, including their interests in being left alone. Finally,

  the injury and property damage sustained by Plaintiff and the other class members from the

  sending of Defendant’s advertisements occurred outside of Defendant’s premises.

         WHEREFORE, Plaintiff, SANDUSKY WELLNESS CENTER, LLC, individually and

  on behalf of all others similarly situated, demands judgment in its favor and against Defendant,

  EMEDPRACTICE LLC, as follows:

         A.      That the Court adjudge and decree that the present case may be properly

  maintained as a class action, appoint Plaintiff as the representative of the class, and appoint

  Plaintiff’s counsel as counsel for the class;

         B.      That the Court award actual monetary loss from such violations or the sum of five

  hundred dollars ($500.00) for each violation, whichever is greater, and that the Court award

  treble damages of $1,500.00 if the violations are deemed “willful or knowing”;

         C.      That Court enjoin Defendant from additional violations; and

         D.      That the Court award pre-judgment interest, costs, and such further relief as the

  Court may deem just and proper.

                                                  Respectfully submitted,

                                                  SANDUSKY WELLNESS CENTER, LLC,
                                                  individually, and as the representative of a class of
                                                  similarly-situated persons

                                         By:      /s/ Ryan M. Kelly
                                                  Ryan M. Kelly – FL Bar No.: 90110
                                                  ANDERSON + WANCA
                                                  3701 Algonquin Road, Suite 500
                                                  Rolling Meadows, IL 60008
                                                  Telephone: 847/368-1500 / Fax: 847/368-1501


                                                    13
